DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicant’s election without transverse of Group I (claims 1-4) in the reply filed on August 04, 2022, is acknowledged. 
Upon further consideration and search the restriction requirement set forth on June 10, 2022 is withdrawn and all claims will be examined.
Claims 1-15 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgment is made of applicant's claim for foreign priority based on application No. KR10-2017-0171539, filed on 12/13/2017. 
While applicants have filed a certified copy of the No. KR10-2017-0171539 application as required by 37 CFR 1.55, they have not filed a certified English translation of the foreign application. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “a mesenchymal stem cell (MSC) for anticancer comprising”, which is grammatically incorrect. There is a missing word in between “anticancer” and “comprising.” In the specification, the applicant recites anticancer: effect(s), efficacy, and action (specification, para. 69, 70, 195, and 217). However, these words would not be proper for this claim language. Therefore, the meet and bounds of claims 1-4 cannot be determined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 13 rejected under 35 U.S.C. 102(a)(a) as being anticipated by McClelland et al. (US2007/0010016A1, published January 11, 2007; priority date March 9, 2006; hereinafter as “McClelland”)
Claims 1, 5, 9, and 13 are directed to a mesenchymal stem cell (MSC) or a composition of MSC comprising a recombinant adenovirus containing a target gene and a sequence of SEQ ID NO: 1. The broadest reasonable interpretation of a claim 1 is “a mesenchymal stem cell (MSC) for anticancer comprising a recombinant adenovirus comprising a target gene and a sequence of SEQ ID NO: 1,” which can be interpreted as a fragment of SEQ ID NO: 1. In the interest of compact prosecution, the broadest reasonable interpretation of the claim will be applied to all of the claims. 
McClelland teaches the methods and compositions for transducing tumor cells using adenoviral vectors which comprise: a chimeric or modified adenovirus fiber protein and the coding sequence for a therapeutic agent (Abstract). More specifically, McClelland teaches a recombinant adenovirus comprising a modified fiber sequence (SEQ ID NO: 17), which is a fragment of SEQ ID NO: 1 (see score alignment below).
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Knaän‐Shanzer, Shoshan, et al. ("Endowing human adenovirus serotype 5 vectors with fiber domains of species B greatly enhances gene transfer into human mesenchymal stem cells." Stem Cells, published November 23, 2005; hereinafter as “Knaan‐Shanzer”)
The claims are directed to a recombinant adenovirus with enhanced stem cell transduction potency comprising a serotype 35 fiber knob, a target gene, and a gene expression regulatory sequence, which regulates the expression of the target gene.
Knaan‐Shanzer teaches a highly efficient transduction of human mesenchymal stem cells (hMSCs) displaying the fiber domains of adenovirus (Ad) fiber knob serotypes 50, 35, and 16 (abstract). More specifically, Knaan‐Shanzer teaches that after 48 hours more than 90% of the hMSCs express enhanced green fluorescent protein (eGFP) after transduction with Ad5F50 or Ad5F35 (page 1600, col. 2, Figures 1-4, Table 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. ("Mesenchymal stem cells are efficiently transduced with adenoviruses bearing type 35-derived fibers and the transduced cells with the IL-28A gene produces cytotoxicity to lung carcinoma cells co-cultured," BMC Cancer; published September 25, 2014; cited in IDS filed on June 6, 2020; hereinafter as “Suzuki”) in view of McClelland et al. (US2007/0010016A1, application no. 11/371,488, published January 11, 2007; priority date March 9, 2006; hereinafter as “McClelland”).
Suzuki teaches a modified adenovirus (Ad5) comprising the fiber region (adF35) that is a suitable vector to transduce mesenchymal stem cells (MSCs). Suzuki teaches anti-tumor effects of MSCs-mediated delivery of IL-28A to lung carcinoma cells, and that MSCs are suitable to deliver gene products to targets for cancer cell therapies (Abstract, Figure 3, and page 8, col. 2).
Regarding claim 1, Suzuki teaches that MSCs were transduced with fiber-modified AdF35 vectors. Suzuki teaches that Adenoviruses (Ad)-mediated transduction is one of the efficient methods to transfer an exogenous gene into human cells, specifically type 5 Ad (Ad5). Ad5 is commonly used in a gene transfer system for the attachment to cells is mediated primarily by the binding of Ad fibers, which include the shaft and the knob regions, to the cellular receptor, the coxsackie adenovirus receptor (CAR) molecules, and secondly by the interaction between Ad penton bases and integrin molecules (page 2). Suzuki teaches that AdF35 is a better vector than conventional type 5 Ad in transducing MSCs because of its enhanced infectivity. Suzuki teaches that MSCs-mediated delivery of IL-28A to lung carcinoma cells suppress the growth of lung carcinoma cells. Further, Suzuki teaches that the immune responses against gene modified MSCs are less significant as long as MSCs are autologously isolated (Abstract and page 8).
Suzuki does not teach a recombinant adenovirus comprising a target gene and a sequence of SEQ ID NO: 1.
However, before the instant filing date of the instant invention, McClelland et al. (US 2007/0010016A1) teaches adenoviral vectors, which comprise a modified or chimeric fiber protein and exhibit enhanced transduction of tumor cells. McClelland (see sequence alignment below) teaches a recombinant adenovirus comprising a modified fiber sequence (SEQ ID NO: 17), which is the same as SEQ ID NO: 1, except for the difference in one nucleotide (Abstract, Claim 1, see score alignment below). 
McClelland teaches the methods and compositions for transducing tumor cells using adenoviral vectors which comprise: a chimeric or modified adenovirus fiber protein and the coding sequence for a 
therapeutic agent (Abstract). Further, McClelland teaches that given the Ad5 and Ad35 sequence information known in the art  (SEQ ID NO 1) and the instruction provided herein, one skilled in the art can combine an Adenovirus of serotype 5 (i.e. the fiber shaft and tail regions) with the fiber head (also termed the "knob) of an adenovirus of serotype 3 or 35 in order to generate a vector which exhibits enhanced transduction of tumor cells, e.g., primary tumor cells and tumor cell lines (page 11, para. 107). 
Accordingly, it would have been obvious to modify the adenovirus vector of Suzuki by replacing the fiber sequence with the 35 fiber sequence (SEQ ID NO: 17) as disclosed by McClelland in order to achieve higher transduction efficiency and effectively express SEQ ID NO: 1 in a mesenchymal stem cell (MSCs) as disclosed by Suzuki. A person of ordinary skill in the art would modulate parts of the fiber shaft or tail regions in order to obtain enhanced transduction of tumor MSCs as taught by Suzuki, and McClelland. Additionally, the suggested modification of Adenovirus 35 fiber sequences would have predictable results and reasonable expectancy of success as both reference relate to an adenovirus with a modified 35 fiber sequence having enhanced infectivity.
Regarding claim 4, 8, and 11, McClelland teaches to evaluate human GM-CSF expression, cultured tumor cells were infected at 50 virus particles/cell (SEQ ID NO:17), supernatants were collected 24 and 72 hours post infection and subjected to a commercially available ELISA assay (R&D Systems, Minneapolis, Minn.) (para. 175). Suzuki teaches MSCs were infected with Ad5-GFP or AdF35-GFP at multiplicity of infection (MOI) of 3 or 30 for 30 min and were washed to remove Ad. Infected cells were cultured for 2 days and then analyzed for percentages of GFP-positive cells (page 3, para. 2). 
Regarding claim 5 and 6, McClelland teaches a composition for delivering a gene, which relates to adenoviruses of the 35 serotype (SEQ ID NO:17) with a modified adenovirus fiber protein, comprising a target nucleic acid sequence.  Suzuki teaches the expression of MSCs with GFP when transduced with AdF35-GFP (Figure 3B).
Regarding claim 7, Suzuki teaches  that local administration of gene-modified MSCs can deliver the gene product to targets and is one of the cell therapies for cancer. AdF35 is a better vector than conventional type 5 Ad in transducing MSCs because of its enhanced infectivity (page 8).
Regarding claim 9 and 10, McClelland teaches that a modified adenovirus (SEQ ID NO:17) may be administered in combination with a pharmaceutically acceptable carrier suitable for administration to a patient (para. 93).


    PNG
    media_image1.png
    124
    869
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1007
    849
    media_image2.png
    Greyscale


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (BMC Cancer; published September 25, 2014; cited in IDS filed on June 6, 2020; hereinafter as “Suzuki”), in view of Yun et al. (US 2013/0323206A1, application no. US13/878,266, published December 5, 2013; effective filing date June 28, 2011; hereinafter as “Yun””).
The teachings of Suzuki apply here as indicated above.
Regarding claim 2, Suzuki teaches a gene expression of a regulatory sequence that regulates the expression of a target gene disclosing the green fluorescent protein (GFP), the β-galactosidase (LacZ), the human IL-28A genes, which were cloned into pShuttle 2 (Takara Bio, Tokyo, Japan), and then ligated with Adeno-X vector (Takara Bio) of which the fiber region was replaced with that of type 35 Ad. The fiber modified Ad DNA was produced by inserting the Eco RI fragment containing the type 35 Ad fiber region (Avior therapeutics, Seattle, WA) (AY271307 at 30827–33609) into the corresponding site of Adeno-X vector DNA. The fiber modified Ad expressing the above genes, AdF35-GFP, AdF35-LacZ, and AdF35-IL-28A, and type 5 Ad bearing the GFP gene (Ad5-GFP) were produced by transfecting the respective DNA into HEK293 cells and purified with an Adeno-X virus purification kit (BD Biosciences) (page 2-3). 
Regarding claim 3, Suzuki does not teach wherein the recombinant adenovirus further comprises a gene expression regulatory sequence that comprises an AFP promoter sequence of SEQ ID NO: 5 or a TERT promoter sequence of SEQ ID NO: 8.
Suzuki does not teach wherein the gene expression regulatory sequence comprises an AFP promoter of SEQ ID NO: 5 or a TERT promoter sequence of SEQ ID NO: 8. However, before the instant filing date of the instant invention, Yun (US 2013/0323206A1) teaches the nucleotide sequence that is 100% identical to instant SEQ ID NO: 8, which is a recombinant adenovirus comprising a gene expression regulating sequence consisting of TERT promoter sequence and regulates the expression of a target gene. 
Yun (see sequence alignment below) teaches a gene expression regulatory sequence comprising a TERT promoter sequence (SEQ ID NO: 3), which is the same as SEQ ID NO: 8.
Regarding claim 3, Yun teaches an adenovirus including the expression regulatory sequence consisting of a HRE enhancer, an E2F promoter and a TERT promoter significantly increases oncolytic activity (page 1, para 6). Yun teaches that TERT (telomere reverse transcriptase) promoter sequence is a component of telomerase and known to be involved in cell aging, tumor and cell immortality (page 2, para. 23). Further, Yun teaches telomerase expression is regulated by TERT promoter activity, i.e., TERT mRNA level and the minimal promoter size for regulating TERT activity is 181 bp. In the present gene delivery system, TERT enhances tumor cell-specificity (page 2, para 24). There was a reasonable expectation of using Yun identical sequence in a gene delivery system because both sequences have significantly improved selectivity for tumor cell cytotoxicity by expression the TERT promoter of SEQ ID NO: 8 into a recombinant adenovirus for anticancer effects (abstract).
Accordingly, it would have been obvious to modify the adenovirus vector of Suzuki by replacing the regulatory sequence with the TERT promoter sequence (SEQ ID NO: 8) as disclosed by Yun in order increases oncolytic activity in the mesenchymal stem cell (MSCs) of Suzuki. A person of skill in the art would have been motivated to replace the promoter of Suzuki with TERT promoter of SEQ ID NO: 8 because the TERT promoter would have provided a tumor cell specificity expression of the target gene. Additionally, the suggested modification of the regulatory sequence with the TERT promoter sequence (SEQ ID NO: 8) would have led to predictable results and a reasonable expectancy of success as both reference relate to an adenovirus vector. 




    PNG
    media_image3.png
    1084
    724
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    90
    799
    media_image4.png
    Greyscale






















Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knaän‐Shanzer, Shoshan, et al. ("Endowing human adenovirus serotype 5 vectors with fiber domains of species B greatly enhances gene transfer into human mesenchymal stem cells." Stem Cells, published November 23, 2005; hereinafter as “Knaan‐Shanzer”) and McClelland et al. (US 2007/0010016A1, published January 11, 2007; priority date March 9, 2006; hereinafter as “McClelland”) in view of Yun et al. (US 2013/0323206A1, published December 5, 2013; effective filing date June 28, 2011; hereinafter as “Yun””).
The teachings of McClelland and Yun apply here as indicated above.
Knaan‐Shanzer teaches the highly efficient transduction of bone marrow–derived human mesenchymal stem cells (hMSCs)(abstract). Knaan‐Shanzer teaches three chimeric fiber‐containing Ad5 vectors carrying the fiber shaft and known domains of the adenovirus (Ad) serotypes 50, 35, and 16 (Figure 3, page 1602 and 1604). Knaan‐Shanzer teaches that after transduction with AD5F35 more than 90% of the hMSCs expressed enhanced green fluorescent protein (eGFP) at an MOI of 30 (page 1601 and Figure 4). Further, the reporter protein load of hMSCs transduced with Ad5F50 and Ad5F35 markedly increased with increasing vector doses and did not reach saturation even at an MOI of 300 (page 1602 and Figure 4, lower panel). Knaan‐Shanzer teaches that the modified Ad5vectors with modified fiber shaft domains and knobs showed that a single amino acid substitution can radically alter the tropism of an adenovirus (page 1605).
Regarding claim 12,  Knaan‐Shanzer teaches a recombinant adenovirus with enhanced stem cell transduction potency comprising a serotype 35 fiber domain (abstract). 
Knaan‐Shanzer does not teach a recombinant adenovirus comprising a target gene and a sequence of SEQ ID NO: 1 . However, before the instant filing date of the instant invention, McClelland et al. (US 2007/0010016A1) teaches adenoviral vectors, which comprise a modified or chimeric fiber protein and exhibit enhanced transduction of tumor cells. McClelland (see sequence alignment above) teaches a recombinant adenovirus comprising a modified fiber sequence (SEQ ID NO: 17), which is the same as SEQ ID NO: 1, except for the difference in one nucleic acid (Abstract, Claim 1, see score alignment above). 
Regarding claim 13, McClelland teaches a composition for delivering a gene, which relates to adenoviruses of the 35 serotype (SEQ ID NO:17) with a modified adenovirus fiber protein, comprising a target nucleic acid sequence (para 175).  
Regarding claim 14, Knaan‐Shanzer  teaches a recombinant adenovirus and evaluates the effect of enhanced green fluorescent protein (eGFP) and vector-encoded adenoviral proteins on the division rate of hMSCs (page 1603).
Knaan‐Shanzer and McClelland do not teach wherein the gene expression regulatory sequence comprises an AFP promoter or a TERT promoter sequence. 
However, before the instant filing date of the instant invention, Yun teaches a gene expression regulatory sequence comprising a TERT promoter sequence.
Regarding claim 15, Yun teaches an adenovirus including the expression regulatory sequence consisting 6 copies of a hypoxia-response element (HRE) enhancer, 2 copies of an E2F promoter and a TERT promoter significantly increases oncolytic activity (Claim 1, Figure 1, and page 1, para 6). Yun teaches the conventional promoter linked to the transgene is operable in, preferably, animal, more preferably, mammalian cells, to control transcription of the transgene, including the promoters derived from the genome of mammalian cells or from mammalian viruses, for example, E2F promoter or AFP promoter (page 5, para 71). 
Accordingly, it would have been obvious to modify the adenovirus serotype 35 fiber knob sequence of Knaan‐Shanzer by replacing the fiber sequence with the 35 fiber sequence (SEQ ID NO: 17) of McClelland in order to achieve higher transduction efficiency and effectively express SEQ ID NO: 1 in in hMSCs as disclosed by Knaan‐Shanzer. A person of ordinary skill in the art would have been motivated to replace the promotor sequence of McClelland with the TERT promotor of Yun because the promoter would have provided a tumor cell specificity expression of the target gene.
 One of ordinary skill in the art would arrive at SEQ ID NO: 1 based on the teachings of Knaan‐Shanzer and McClelland, and the fact that modified adenovirus serotype 35 fiber sequences was known to exhibit a higher transduction efficiency. Thus, it would have been prima facia obvious to one having ordinary skill in the art to have modified the recombinant adenovirus serotype 35 fiber sequence as taught by Knaan‐Shanzer and McClelland using the remedy of the cell-specific TERT promotor as taught by Yun in order to obtain improved expression.
One would have been motivated to modify the fiber sequences of adenovirus serotype 35 of Knaan‐Shanzer  and McClelland and infect stem cells with the TERT promoter of Yun in order to receive the expected benefit of increased expression, which is important for maximizing efficiency. Additionally, the suggested modification of a recombinant adenovirus comprising a serotype 35 fiber knob sequences would have predictable results and reasonable expectancy of success as both reference relate to an adenovirus with a modified 35 fiber sequence having enhanced efficiency.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 10AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE M GONZALES/Examiner, Art Unit 1631                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635